Exhibit CERTIFICATE OF MERGER OF AXION ACQUISITION CORP., a Delaware corporation INTO AXION INTERNATIONAL, INC., a Delaware corporation (UNDER SECTION OF THE STATE OF DELAWARE) ***** Pursuant to Section 251(c) of the General Corporation Law of the State of Delaware, the undersigned corporation DOES HEREBY CERTIFY: FIRST:The name and state of incorporation of each of the constituent corporations of the merger is as follows: NAMESTATE OF INCORPORATION Axion Acquisition Corp.Delaware corporation Axion
